Citation Nr: 9905199	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  97-00 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
residuals of frostbite of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel







INTRODUCTION

The veteran served honorably on active duty from December 
1943 to June 1954.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1996 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which an increased (compensable) evaluation 
was denied for frozen feet.  


REMAND

Pursuant to a rating action of December 1954, service 
connection was granted for residuals of frostbite of the 
feet, and since that time, this disability has been evaluated 
with a noncompensable rating under Diagnostic Code 7122, as 
found in 38 C.F.R. § 4.104.  The veteran has claimed that the 
frostbite residuals have worsened in recent years, to the 
point where a compensable evaluation of at least 30 percent 
is now warranted.  

Having reviewed the record, the Board has determined that 
this claim must be Remanded to the RO in order to conduct 
further evidentiary development and to ensure compliance with 
due process considerations.  As noted, the residuals of 
frostbite of the feet are rated under Diagnostic Code 7122, 
as found in 38 C.F.R. § 4.104, which provides the rating 
criteria for disorders of the cardiovascular system.  During 
the pendency of this appeal, the criteria found in 38 C.F.R. 
§ 4.104 et seq. were revised, effective January 12, 1998.  
The instant claim was most recently adjudicated at the time 
of the October 1996 statement of the case, and thus, the 
claim for a compensable evaluation for the residuals of 
frostbite of the feet must be remanded so that the RO may 
evaluate this claim in the first instance in light of the 
revised rating criteria.  

In addition, the veteran has not been afforded a VA 
examination in conjunction with his 1996 claim for an 
increased evaluation for the frostbite residuals.  On remand, 
his feet will be examined by VA physicians in order to 
determine the exact nature and severity of any frostbite 
residuals which are currently manifested, and these 
examinations will be conducted in light of the revised rating 
criteria pertaining to cold injury residuals.  

The veteran also contends that his VA physicians have told 
him that the currently manifested problems with his feet 
could be related to residuals of frostbite.  On remand, 
additional VA and private treatment records will be sought 
and 
the veteran will be afforded an additional opportunity to 
present argument and evidence in support of his claim.  

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should contact the veteran and 
ask that he provide information regarding 
the dates and location of any recent 
treatment he has received for his feet, 
to include both VA and private sources.  
Utilizing the information provided by the 
veteran, the RO should contact all named 
caregivers and facilities in order to 
request copies of the pertinent treatment 
records, apart from those records which 
have already been associated with the 
claims folder.  In particular, the RO 
should contact the VA Outpatient Clinics 
in Huntsville, Alabama, and Birmingham, 
Alabama, where the veteran claims to have 
received treatment for his feet from a 
Dr. Morley and a Dr. Mohit, in order to 
request copies of the veteran's treatment 
records, to include (but not limited to) 
those records between August 1995 (the 
date of the most recent reports which are 
currently of record) and the present 
time.  All records obtained through these 
channels should be associated with the 
claims folder.  

2.  Upon completion of the foregoing, the 
RO should schedule the veteran for 
appropriate neurological and podiatry 
examinations by a VA physician, in order 
to ascertain the nature and severity of 
the frostbite residuals, if any, which 
are currently manifested in the veteran's 
feet.  All special tests/studies, to 
include x-rays, should be conducted as 
indicated, and objective findings should 
be noted in detail.  The examiner(s) 
should provide an opinion as to which 
objective findings, if any, may be 
associated with the service-connected 
residuals of frostbite of the feet.  In 
particular, the examiner(s) should 
address the presence/absence of findings 
such as pain, numbness, cold sensitivity, 
arthralgia, tissue loss, nail 
abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or x-
ray abnormalities of the affected parts.  
In order that the examination may be 
conducted in light of the revised rating 
criteria, a copy of the revised 
Diagnostic Code 7122 should be provided 
to the examiner(s).  The examiner(s) 
should also be provided with the claims 
folder so that the veteran's medical 
history can be reviewed in conjunction 
with the examinations.  Complete 
rationales and bases should be provided 
for any opinions given or conclusions 
reached.  

3.  Upon completion of the foregoing, the 
RO should review the veteran's claim 
based on all the evidence which is now of 
record and in light of the revised 
criteria pertaining to cardiovascular 
disabilities, in order to determine 
whether the claim for an increased 
(compensable) evaluation may now be 
allowed.  If the decision remains 
adverse, the RO should provide the 
veteran and his representative with an 
appropriate supplemental statement of the 
case which discusses the pertinent 
regulatory provisions, along with a 
reasonable period of time to present 
argument in response thereto.  The case 
should thereafter be returned to the 
Board for further review, as appropriate.  

4.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this REMAND is to conduct further evidentiary 
development and to 
ensure compliance with due process considerations.  The Board 
intimates no opinion as to the ultimate outcome of the claim 
on appeal.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 6 -


